Case 1:21-cv-02677-JSR Document 15 Filed 04/27/21 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York [=|

 

 

Salpai Inc. )
Plaintiff )
Vv. ) Case No. 21-cv-2677
George S. Bellas, Esq. and Zeleny Solutions, Inc. )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendant George S. Bellas, Esq.

 

Date: 05/27/2021

 

 

Paul R. Dehmel - PD2711

 

Printed name and bar number

Ulmer & Berne LLP
275 Madison Avenue, Suite 2002
New York, NY 10016

 

Address

pdehmel@ulmer.com

 

E-mail address

(917) 262-0470

 

Telephone number

(917) 262-0480

 

FAX number
